Citation Nr: 0015769	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  99-20 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder (PTSD), to include the issue of 
entitlement to an extraschedular evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel

INTRODUCTION

The veteran served on active duty from July 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, that granted service connection for PSTD, 
evaluated as 30 percent disabling, effective from September 
10, 1998.  

In December 1999, a hearing was held before the undersigned 
Board member who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 
1999).  


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by recurrent nightmares 
and sleep impairment; occupational and social impairment with 
reduced reliability and productivity is not shown.

2.  The veteran's PTSD does not present an exceptional or 
unusual disability picture rendering impracticable the 
application of the regular schedular standards 


CONCLUSIONS OF LAW

1.  A schedular rating in excess of 30 percent for PTSD is 
not warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (1999).

2.  Referral of the case for consideration of an 
extra-schedular rating for PTSD is not warranted.  38 C.F.R. 
§ 3.321(b)(1) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran claimed entitlement to service connection for 
PTSD in September 1998.  He was afforded a VA PTSD 
examination in December 1998.  He complained of recurrent 
nightmares, isolating himself, and problems sleeping.  He had 
difficulty falling asleep, and then only slept four or five 
hours and awakened.  He was employed as a counselor working 
with veterans since 1990.  His condition was worsening and he 
was afraid it would affect his job performance.  However, his 
job was going fine.  He further reported that he avoided 
elevators because he became very panicky.  He felt that his 
relationship with his wife was strained.  Intimacy had become 
a problem.  He avoided shopping or going anywhere with his 
wife where there were big crowds.  He usually went grocery 
shopping in the evening to avoid crowds.   

On mental status examination, the veteran was appropriately 
dressed.  He had good eye contact and was cooperative.  His 
speech was coherent and relevant.  There was no thought 
disorganization or perceptual disturbance.  His behavior was 
appropriate.  He denied any suicidal or homicidal plans.  
Recent and remote memory were intact.  Cognitive functions 
were adequate.  The diagnosis was PTSD. A GAF score of 50 was 
assigned.

VA outpatient treatment records from the North Chicago VA 
Medical Center (VAMC) include a June 11, 1999, report, when 
the veteran's symptoms included frequent nightmares, 
flashbacks, and vigilance of his surroundings.  He slept on 
average five to six hours a night with four hours of good 
sleep.  He denied any problems with his appetite, memory, 
attention, clear mood symptoms, anxiety, or psychosis.  He 
also denied feeling excessively anxious or phobic to specific 
things, but did not like being in closed spaces, among too 
many people, or in elevators or markets.  He stated that he 
was able to function well at his job and had a good domestic 
life.  His wife was supportive, but was not able to 
understand all of his problems.  He denied present or past 
suicidal and homicidal feelings, episodes or plans.  He 
sometimes felt very angry and wanted people to say something 
so he could teach them a lesson.  He could not tolerate bad 
treatment from people, but even in those situations was able 
to keep good control over himself.  He was aware of the 
consequences of violence and denied having any lethal 
weapons.  The veteran stated that he was seeking treatment 
for relief of his sleep problems.  He did not want to join a 
PTSD program or take medication.  He was still employed as a 
social worker.

On mental status examination, the veteran's grooming and 
hygiene were fair.  He was cooperative and pleasant with good 
eye contact.  His mood was euthymic and his affect reactive, 
related and appropriate.  Speech was within normal limits and 
mildly circumstantial.  He had no suicidal or homicidal 
ideations or plans or audio or visual hallucinations or 
delusions.  His insight was fair and his judgment was 
adequate.  Mini-mental state examination showed no 
impairment.  The diagnosis was rule out PTSD.  A GAF score of 
65 to 75 was assigned.  Medication was prescribed to help the 
veteran sleep.               

The veteran was next seen on June 30, 1999.  He complained 
that the medication he took to help him sleep made him feel 
drowsy for several hours after he awakened.  He was sleeping 
five or six hours without waking up, but was bothered by 
drowsiness for four hours after awakening.  His PTSD symptoms 
were stable and he was able to function.  His appetite was 
unchanged and he had no suicidal or homicidal ideation.  He 
denied audio or visual hallucinations.  His affect was within 
normal limits and his speech was fluid and spontaneous.  The 
assessment was PTSD, functioning well.  A new medication was 
prescribed.  In a July 2, 1999, addendum, it was noted that 
the veteran displayed no evidence of depression.  His 
symptoms were consistent with PTSD and a panic disorder. 

In statements including at a personal hearing before the 
Board in December 1999, the veteran claimed that his PTSD 
symptoms met the criteria for a 50 percent rating.  He was 
seen at the North Chicago VAMC about once every five weeks 
and was taking medication.  His symptoms included panic 
attacks, difficulty showing emotion, sleep disturbance, and 
nightmares, which were worse during certain times of the 
year.  He had panic attacks three to four times a day, 
particularly in traffic or in closed spaces.  He reported 
difficulty remembering or understanding complex commands.  He 
was reprimanded at work and had to take another course to 
keep his job.  A veteran he counseled complained because he 
felt that he was not compassionate.  He was a supervisor and 
had to take some courses to learn how to be more sensitive 
and compassionate.  He had been employed at the same job as a 
social worker/supervisor for nine years.  The veteran further 
testified that he was having some problems with closeness 
with his wife.  He had no friends and did not socialize.  He 
had lost some time from work because of PTSD, but felt that 
he was able to get along with the veterans he counseled.  
Only one veteran had complained about him.  

II.  Legal analysis

The veteran appealed the initial assignment by the RO of the 
rating for his PTSD.  Accordingly, his claim for a rating in 
excess of 30 percent is well grounded.  See Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  The RO provided the 
veteran a VA examination.  There is no indication of 
additional treatment records that the RO failed to obtain, 
and sufficient evidence is of record to rate the veteran's 
PTSD properly.  Therefore, no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

This appeal being from the initial rating assigned to 
disability upon awarding service connection, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Board here considers all evidence in determining the 
appropriate evaluation.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A.  § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R.  §§  4.1, 4.2.  
For a claim where the veteran has disagreed with the original 
rating assigned for a service-connected disability, it is 
necessary to determine whether he has at any time since his 
original claim met the requirements for a higher disability 
rating.  See Fenderson.  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. §  4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R.  §  4.3.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R.  § 
 4.7.  

PTSD is evaluated under Diagnostic Code 9411, which provides 
a 30 percent rating for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
The next higher, or 50 percent, evaluation may be assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating may be assigned where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessive 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective work 
relationships.  A 100 percent schedular rating may be 
assigned in cases where there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientations to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R.  §  4.130, Diagnostic Code 9411.

According to the applicable rating criteria, when evaluating 
a mental disorder, consideration of the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R.  §  
4.126(a).  In addition, the evaluation must be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Ibid.  Further, when evaluating the level of disability from 
a mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely the 
basis of social impairment.  38 C.F.R. §  4.126(b).

Here, the manifestations of the veteran's PTSD are deemed to 
be adequately compensated by a 30 percent rating.  He has 
been employed at the same job for, at least, nine years.  
Despite some problems socializing, he has reported having a 
good domestic life.  His job requires that he have regular 
contact with others, and he is able to get along with the 
veterans he counsels.  In June 1999, a VA examiner noted that 
he was functioning well.  GAF scores ranging from 50 to 75 
have been assigned, contemplating at worst serious impairment 
in social or occupational functioning, and at best only some 
mild or no more than slight impairment in social or 
occupational functioning.  American Psychiatric Association 
Diagnostic and Statistical Manual of Mental Disorders (4th. 
ed., 1994) (DSM-IV).  

The veteran has complained of daily panic attacks and 
problems with memory, judgment and understanding commands, 
but there is no independent corroboration of these symptoms.  
The treatment records and VA examination document no such 
complaints.  Indeed, the veteran denied any problems with 
memory, attention, or feeling anxious or phobic during the 
course of his treatment in June 1999, despite a notation that 
his symptoms were consistent with a panic disorder.  
Significantly, mental status examination has shown coherent 
and relevant speech, no thought disorganization or perceptual 
disturbance, intact recent and remote memory, adequate 
cognitive functions, euthymic mood, appropriate affect, fair 
insight, and adequate judgment.  In any event, the medical 
documentation on file fails to establish that the veteran has 
difficulty understanding complex commands, impairment of 
short or long term memory, or impaired judgment or abstract 
thinking, manifestations which are contemplated and must be 
present for the assignment of a rating higher than 30 
percent.  He is able to socialize, and has maintained 
consistent and regular employment, despite some minor 
problems.

Accordingly, the preponderance of the evidence is against the 
assignment of a rating in excess of 30 percent for PTSD at 
any time since September 1998.  38 C.F.R. § §  4.7, 4.130, 
Diagnostic Code 9411.  The veteran's subjective statements 
about the extent and frequency of his symptoms are outweighed 
in probative value by his medical treatment records.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony).  A higher rating under this Code 
9411 would require a more severe degree of occupational and 
social impairment, something not shown by the record.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1).

In this case, the RO has adjudicated the issue of entitlement 
to an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).  Although the Board has no authority to grant 
an extraschedular rating in the first instance, it may 
consider whether the RO's determination with respect to that 
issue was proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 
9 Vet. App. 88, 95 (1996); see also Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996) (BVA may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)). The RO found that referral for 
extra-schedular consideration was not warranted in this case.  
The Board agrees.  First, the rating schedule provides a 
higher schedular rating under Code 9411, but the medical 
evidence reflects that the manifestations which would warrant 
a higher rating are not present.  Second, the Board finds no 
evidence of an exceptional disability picture in this case.  
The veteran has not required hospitalization for his PTSD.  
There is no evidence in the claims file to suggest that he 
has marked interference with employment as the result of 
PTSD.  He has been consistently employed.  The absence of 
exceptional circumstances leaves no basis for referral of the 
claim for consideration of an extra-schedular rating.  The 
disability is appropriately rated under the schedular 
criteria.


ORDER

A rating in excess of 30 percent for PTSD is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

